Fourth Court of Appeals
                                  San Antonio, Texas
                                         January 7, 2019

                                      No. 04-18-00870-CV

                               IN THE INTEREST OF C.C.M.,
                                        Appellant

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA01431
                         Honorable Karen H. Pozza, Judge Presiding

                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant’s brief was due on December 27, 2018. No brief has been
filed.

       We therefore ORDER appellant’s attorney to file appellant’s brief on or before January
28, 2019. NO EXTENSIONS WILL BE GRANTED. If appellant’s brief is not filed by that
date, we will abate this appeal to the trial court for an abandonment hearing. See TEX. FAM.
CODE ANN. § 107.013(a)(1) (giving indigent persons a right to counsel in parental-rights
termination cases); In re M.S., 115 S.W.3d 534, 544 (Tex. 2003) (holding that this right to
counsel includes the right to effective counsel).


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court